Citation Nr: 0943486	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the Veteran's net worth is a bar to VA non-service 
connected pension benefits.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined the Veteran's net 
worth was a bar to the receipt of VA non-service connected 
pension benefits.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim for non-service connected VA 
pension benefits in December 2006, just shortly after turning 
age 65.  In June 2007, the Pittsburgh RO denied entitlement 
to non-service connected pension benefits based on excessive 
net worth.  The Board finds that a remand is necessary to 
address certain due process matters and evidentiary 
deficiencies.

The relevant laws and regulations direct the Secretary to pay 
to each Veteran of a period of war who is 65 years of age or 
older and who meets the service requirements of 38 U.S.C.A. § 
1521, pension at the rate prescribed by 1521 as increased 
from time to time under section 5312.  38 U.S.C.A. § 1513 
(West 2002).  However, the Veteran will be denied payment of 
a pension when the corpus of the estate of the Veteran or, if 
the Veteran has a spouse, the corpus of the estates of the 
Veteran and of the Veteran's spouse is such that under all 
circumstances, including consideration of the annual income 
of the Veteran, the Veteran's spouse, and the Veteran's 
children, it is reasonable that some part of the corpus of 
such estates be consumed for the Veteran's maintenance.  
38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274. 
The terms "corpus of estate" and "net worth" are 
interchangeable, and mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the Veteran, except the Veteran's dwelling (single family 
unit), including a reasonable lot area, and personal effects 
suitable to and consistent with the Veteran's reasonable mode 
of life.  38 C.F.R. § 3.275(b).

In determining whether some part of the Veteran's estate or 
combined estates should be consumed for the Veteran's 
maintenance, consideration will be given to the amount of the 
Veteran's income together with the following: whether the 
property can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents who meet the 
definition of member of the family; and potential rate of 
depletion, including unusual medical expenses under 
principles outlined in 38 C.F.R. § 3.3272(g) for the Veteran 
and his dependents.  
38 C.F.R. § 3.275(d).

Income from real or personal property is countable as income 
of the property's owner.  The terms of a recorded deed or 
other evidence of title shall constitute evidence of 
ownership.  This includes property acquired through devise or 
descent.  If the property is owned jointly, income of the 
various owners shall be determined in proportion to shares of 
ownership of the property.  The owners' shares of income held 
in partnership shall be determined on the basis of the facts 
found.  38 C.F.R. § 3.271(d); see also 38 C.F.R. § 3.262(k). 

In this matter, a June 2007 Corpus of Estate Determination, 
gave the total amount of the Veteran's estate as $128,200.00, 
which included $8,000.00, for bank deposits, $200.00, for 
bonds, and $120,000.00, in real estate (other than own 
residence).  It also showed his spouse as dependent with 
monthly income totaling $721.33 (including income from Social 
Security and dividends and interest) and monthly expenses of 
$1,563.00. 

It appears at the time of the accounting, the property valued 
at $120,000.00, which was deemed a bar to entitlement to 
pension benefits because of excessive net worth, was in 
dispute.  Specifically, in a May 2007 statement, the Veteran 
indicated that the $120,000.00, was the estimated value 
amount of real property "we" inherited, from his late 
father in 2005.  The Veteran went on to say that the actual 
valuation and benefit was in dispute and was subject to 
ongoing negotiations with his brother.  The Veteran further 
indicated that the real estate value may be reduced again and 
that he received no benefit from this property.  In his 
August 2007 notice of disagreement, the Veteran maintained 
that this property represented a non-negotiable restricted 
share asset, which gave him and his wife no benefit short of 
litigation.  

A May 2008 report of contact shows the RO spoke with the 
Veteran's accountant.  The accountant indicated that the 
Veteran had a financial interest in a limited family 
partnership that was involved in real estate transactions and 
some dealings involving rental property, hence the interest 
and dividends.  The accountant further informed the RO that 
the partnership was owned by the Veteran and 5-6 siblings, 
and that the Veteran wanted out and was waiting for the 
siblings to make him the right offer.  The accountant 
revealed that the property had no value other than to the 
rest of the co-owners and it would be difficult to assign a 
fair market value since it couldn't be sold on the open 
market. 

Most recently, the Veteran submitted an October 2009 
statement indicating that since the submission of his 
original application, his financial situation has changed.  
Specifically, he revealed that the price of his basic 
necessities doubled and his savings have depleted in the past 
15 months.  He continued to maintain that the family company 
real estate trust shares reported in his application had no 
negotiable or market value. 

Based on the information above, the Board finds there is some 
question as to the validity of the information contained in 
the Corpus of Estate Determination.  Thus, a Remand is 
necessary to obtain current records documenting the value of 
the Veteran's net worth and income at present.  Specifically, 
the RO must obtain a copy of the recorded deed or other 
evidence of title of the real property in question, which 
would constitute evidence of ownership.  The Veteran must be 
asked to submit evidence of the fair market value of the real 
property by obtaining a certified report of appraisal of the 
property in question.  The Veteran must also be asked to 
clarify whether the amount previously listed as $120,000.00, 
was the total value of the inherited real property or whether 
it was his proportionate share.  The Veteran must also 
provide information as to how many of his siblings are 
partners in the real property and whether the property is 
owned jointly, so income of the various owners can be 
determined in proportion to shares of ownership of the 
property.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
request that he submit a financial status 
report documenting his current assets, 
income and expenses, and to provide 
details as to the nature and worth of any 
assets, the amount of his current monthly 
income and expenses, including 
unreimbursed medical expenses, if any.  
Any such evidence pertaining to this 
request should be associated with the 
Veteran's claims folder.

2.  The RO should contact the Veteran and 
ask that he submit the following: (a) a 
copy of the recorded deed or other 
evidence of title of the real property in 
question, which would constitute evidence 
of ownership; and (b) evidence of the 
fair market value of the real property by 
obtaining a certified report of appraisal 
of the property in question.  

3.  The Veteran must also be asked to 
clarify whether the amount previously 
listed as $120,000.00, was the total 
value of the inherited real property or 
whether it was his proportionate share.  
The Veteran must also provide information 
as to how many of his siblings are 
partners in the real property and whether 
the property is owned jointly, so income 
of the various owners can be determined 
in proportion to shares of ownership of 
the property.  

4.  Thereafter, the RO should undertake a 
new Corpus of Estate Determination to 
ascertain the current value of the 
Veteran's estate and monthly income 
(including his and his dependents) and 
should obtain all pertinent financial 
documents used in support of the Corpus 
of Estate Determination and associate 
those documents that can be appropriately 
associated with the Veteran's claims 
folder.  Specifically, if the real 
property in question is owned jointly, 
the Corpus of Estate Determination should 
delineate the Veteran's proportionate 
share of ownership in the property.  

5. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the issue of whether the 
Veteran's net worth is a bar to VA non-
service connected pension benefits.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




